Title: To John Adams from John Quincy Adams, 27 October 1814
From: Adams, John Quincy
To: Adams, John



N. 34.
My dear Sir.
Ghent 27. October 1814.

The situation in which I am placed often brings to my mind, that in which you were situated in the year 1782. and I will not describe the feelings with which the comparison, or I might rather say the contrast, affects me—I am called to support the same interests, and in many respects the same identical points and questions—The causes in which the present war originated, and for which it was on our part waged will scarcely form the most insignificant item in the Negotiation for Peace—It is not impressment and unalienable allegiance, blockades and orders in Council, Colonial Trade and maritime rights, or belligerent and neutral collisions of any kind that form the subjects of our discussion—It is the boundary—the fisheries—and the Indian Savages.
The principle upon which the Ministerial partizans in England insist in the public Journals and occasional pamphlets, as the only one to be pursued in this Negotiation is that of prescribing all the terms, and reducing America to unconditional submission—The recovery of a part of the Territory of the United States to the British Domination is pressed upon the Government as expedient and necessary, and though insidiously disavowed at the first opening of the conferences, is now formally demanded—As they had then nothing in their possession worth demanding, and scarcely so much as would warrant them in asking for a mutual restoration of Territory, they brought forward the claim under the disguise of an Indian boundary; and they kept us debating upon that, until they knew that their troops had taken possession of our Country, east of Penobscot river, immediately after which they came out with a proposal to adopt the uti possidetis, as the basis for the boundary.
The whole compass of the diplomatic skill employed by the British Government in this Negotiation has consisted in consuming time, without coming to any conclusion—Mr Clay and Mr Russell arrived at Gothenburg the 11th: of April. The Negotiation had been proposed by Lord Castlereagh in November—had been acceded to by the President in the beginning of January. The British Government were informed of in February of the appointment of the American Plenipotentiaries—Their first dilatory proceeding was to defer the appointment of their Commissioners, until official notification should be given them by the American Ministers themselves that they were at the place of meeting which had been agreed upon—One full month was gained by this—The next device was to propose the transfer of the Negotiation to Ghent, which absorbed six weeks more, and then they left us from the 24th: of June to the 6th: of August waiting here for the appearance of their Plenipotentiaries—Here, their first step was to offer us a sine qua non, superseding all discussion upon other points, on a subject which had never been known as a difference between the two Countries, and which they knew it was impossible for us to accept. At the same time they told us that the right of fishing and drying fish within their jurisdiction secured to us by the Treaty of 1783, would no longer by allowed without an equivalent. We rejected their sine qua non—Then they offered it in another shape—We reject it again—Then they proposed a different one; and every answer we gave them was sent to England, there to be disposed of by new Instructions to them before they sent us their reply. We have thus been nearly three months debating preliminaries, without approaching an hair’s breadth towards the conclusion of a Peace—We supposed at first, it was their intention to break off the Negotiation immediately, but that is now evidently not their policy—They keep it open knowing that they can finish with peace at any hour when it shall suit them; and calculating upon such successes from the forces they have sent and are sending to America, that we shall eventually be compelled to sign whatever they may please to dictate.
The extreme anxiety for Peace, manifested by all parties in our Country, the symptoms of weakness, of disunion, of disaffection to our government, and of attachment to the enemy and his cause, which are constantly coming from America, the shameful success of their attack upon Washington, and the still more infamous capitulations of Alexandria, Nantucket, and Washington County, Massachusetts have countenanced all the pretensions of the British Ministers, and encouraged them to rise in their demands, in proportion as these tidings have reached us—The Battles of Chippawa and Bridgwater, and the defence of Fort Erie on the 15th: of August have led us to hope that we may at some future day have troops able to face our enemy in the field, and lake Champlain has afforded a new and glorious demonstration, that we want nothing but equal force to meet him upon equal terms on the Water.—
On our part we have not broken off the negotiation, because we so earnestly desired Peace ourselves, because it was so ardently desired by our Government and Country, and because to this day the case has constantly been, that if any serious prospect of new troubles in Europe, or any signal failure of the British arms in America had occurred, the Peace might have been immediately accomplished. How far it may be the interest or the policy of our own Country to continue this game of chance, and to keep us here as puppets to move according to the chapter of Accidents, it is not for me to determine; but at present there is much more prospect of our being detained here the whole winter, than there was after the first fortnight that we should remain here ten days longer.—It is nothing extraordinary, but a strong evidence of the real character of the contest in which we are engaged, that the most offensive and inadmissible of the British demands are pointed against the State of Massachusetts—It is a part of her Territory of which they require the cession, and it is the fisheries of her citizens which they declare themselves determined no longer to allow.
It is not the general right to the fisheries which they contest; but the liberty of fishing and of drying fish within their jurisdiction, stipulated in the 3d: Article of the Peace of 1783. For my own part, I consider the whole Article as containing parts of the general acknowledgment of our Independence, and therefore as needing no renewal by any future Treaty—But as the subject will certainly come under the consideration of the Government of the United States, They will have time to give instructions founded upon their view of it, before any peace can be concluded—There is no doubt, whenever the Negotiation is resumed that this point will become again a subject for discussion—If there is among your Papers relating to the Negotiations of Peace in 1782 and 1783 any information tending to elucidate the third Article of those Treaties, which you can communicate to me, it may perhaps serve a valuable purpose to the public. And as this Letter contains more than I should at this moment think myself warranted to communicate even to you but for the particular motive which occasions it I must also request you to consider it as entirely confidential.
The Congress at Vienna appears to have met with some unexpected obstruction to its formal opening, which has been postponed to the first of November—France has taken a ground, which must embarrass the other great powers in their arrangements to settle the new balance of Europe—If they proceed to complete them against her formal protest, though she declares she will not oppose them by force the tranquility of Europe will not be fixed upon very solid or durable foundations—If they admit her principle, They must give her a share of the common stock taken from her; or throw much into the common Stock, which they have considered as their own—There is however no immediate prospect of the rupture of the Peace.
I am, Dear Sir, your ever faithful and affectionate Son.
A.